United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3357
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Michael D. Simmons,                     *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: April 3, 2002
                             Filed: April 8, 2002
                                  ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Michael D. Simmons pleaded guilty to being a felon in possession of a firearm,
see 18 U.S.C. §§ 922(g)(1), 924(a)(2) (1994). The District Court1 sentenced him to
twenty-seven months of imprisonment and three years of supervised release. On
appeal, counsel has moved to withdraw under Anders v. California, 386 U.S. 738
(1967), and has filed a brief arguing that the District Court should have granted a
downward departure under § 5H1.4 of the United States Sentencing Guidelines
because of Simmons’s artificial leg.

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       We conclude that the District Court did not plainly err by not departing
downward sua sponte. Counsel acknowledged at sentencing that Simmons did not
qualify for departure, and Simmons received the sentence he requested. See United
States v. Carrasco, 271 F.3d 765, 767-68 (8th Cir. 2001); United States v. Murphy,
248 F.3d 777, 779-80 (8th Cir. 2001).

      Accordingly, we affirm the judgment, grant counsel’s motion to withdraw, and
deny all other pending motions.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-